ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a) recommending that LESTER J. MAISTO, a former Judge of the Municipal Courts of Trenton and Willingboro, be censured for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public *302confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge shall not convey the impression that others are in a special position of influence), Canon 3A(3)(a judge must be patient, dignified and courteous to litigants)of the Code of Judicial Conduct and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute (Rule 2:15 — 8(a)(6));
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having submitted himself to the judgment of the Court based on the presentment and the record before the Advisory Committee on Judicial Conduct;
And the Court having determined that a censure, as recommended by the Advisory Committee on Judicial Conduct in its presentment, is the appropriate quantum of discipline;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and former Judge LESTER J. MAISTO is hereby censured.